           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PHILIP J. VONVILLE,
    Petitioner,                             NO. 3:14-CV-1582

          v.                                (JUDGE CAPUTO)
JOHN KERESTES, et al.,
                                            (MAGISTRATE JUDGE CARLSON)
    Respondents.
                                 ORDER
   NOW, this 5th day of March, 2019, IT IS HEREBY ORDERED that:
   (1)   The Report and Recommendation (Doc. 37) is ADOPTED.
   (2)   The Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 is
         CONDITIONALLY GRANTED.
   (3)   Petitioner’s conviction and sentence is VACATED.
   (4)   The Commonwealth shall retry Petitioner within 120 days from the date
         of entry of this Order or he shall be released from custody.
   (5)   The Clerk of Court is directed to mark the case as CLOSED.


                                           /s/ A. Richard Caputo
                                           A. Richard Caputo
                                           United States District Judge
